                                           Case 4:15-cr-00119-PJH Document 169 Filed 10/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 4:15-cr-00119-PJH
                                                         Plaintiff,
                                   8
                                                                                            JUDGMENT FOR 28 U.S.C. § 2255
                                                    v.                                      PROCEEDINGS
                                   9

                                  10     LESHAWN LAWSON,
                                                         Defendant/Movant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Order signed today denying the motion to vacate, set aside or correct the

                                  14   sentence pursuant to 28 U.S.C. § 2255, judgment is entered in favor of the government and against

                                  15   defendant/movant. Defendant/movant shall obtain no relief by way of the § 2255 motion.

                                  16           IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: October 26, 2020

                                  18                                                       /s/ Phyllis J. Hamilton
                                                                                       PHYLLIS J. HAMILTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Rev. 09-18
